DETAILED ACTION
This is a non-final.  Claims 1-21 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2022 has been entered.
Status of Claims
Applicant’s amendment date 11/9/2022, no amendment to the claims.
Response to Amendment
The previously pending rejection to claims 1-21, under 35 USC 101 (Alice), will be maintained.
Response to Arguments
Applicant’s arguments received on date 11/9/2022 have been fully considered, but they are not persuasive.

Response to Arguments under 35 USC 101:
Applicant asserts that “The technical objective of claim 1 is to provide a fast and reliable multi-year planning approach for Microgrids, DER, and other energy systems which can run on a computer system.” Examiner respectfully disagrees.

The claimed involves receiving a forecast driven input data using processors. A current operating state of the current system is determined based on the input data and the first description of technology or infrastructure of the system using a first solver. The current operating state of the current system is stored. An updated operating state of the system is determined for a specified time horizon using a second solver and based on the stored current operating state of the current system and a second description of infrastructure of the system. A recommended operation or investment decision for the system for the specified time horizon is generated through an output device. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

Applicant asserts that “Claimed feature recites a new algorithm/technique/inventive programming of using two solvers operating on different descriptions of technology or infrastructure of the system to improve on the practical application of microgrid design.” Examiner respectfully disagrees.

As discussed below in section 101, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55.
Here, under the second prong of Step 2A, the only additional elements beyond the recited abstract idea of claim 1, and similarly claim 12, are the recitations of “receiving, at least one of user-specified or forecast driven input data; receiving, a first description of technology or infrastructure of a current system; determining, using a first solver, a current operating state of the current system based on the input data and the first description of technology or infrastructure of the system; storing the current operating state of the current system; determining, using a second solver and based at least in part on the stored current operating state of the current system and a second description of technology or infrastructure of the system, an updated operating state of the system for a specified time horizon; and generating, a recommended operation or investment decision for the system for the specified time horizon are carried out by one or more processors,” and these additional elements, individually and in combination, are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components.

Response to Arguments under 35 USC 102/103:

The Applicant essentially argues that claims 1 and 12 use of two solvers. Upon further search and consideration, the Examiner has presented new rejection. See below for further detail and clarification. The portions of the reference relied upon anticipate the claimed features for the reasons set forth in mapping of the 102 rejection. Thus, Sustaeta discloses a first solver and a second solver determining, using (a dynamic programming) and based at least in part on the stored current operating state of the current system and a second description of technology or infrastructure of the system (see Sustaeta, para [0176], wherein linear programming solutions (i.e., first solver); dynamic programming (DP) (i.e., second solver; paras [0095]-[0097], wherein given a current operating state for both the machinery and the process the subject invention can drive the machine(s) 160 to achieve a prescribed operating state at a certain time in the future. The predicted operating state(s) of the machine may be determined based on expected demand or workload or a probabilistic estimate of future workload or demand. Similarly, expected environment (e.g., temperature, pressure, vibration, information and possible expected damage information may be considered in establishing the predicted future state of the system. Undesirable future states of the system may be avoided or deferred through a suitable change in the control while achieving required operating objectives and optimizing established operational and business objectives; and para [0074], wherein a group of intelligent system components can dynamically re-configure based on the current system state or a predicted or possible future system state. For example, a dynamic re-configuration may enable the intelligent system components to more quickly or reliable detect and respond to a system disturbance or fault that may possible occur in the future).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-21 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1 and 12, the claim, when “taken as a whole,” is directed to the abstract idea of receiving, at least one of user-specified or forecast driven input data; receiving, a first description of technology or infrastructure of a current system; determining, using a first solver, a current operating state of the current system based on the input data and the first description of technology or infrastructure of the system; storing the current operating state of the current system; determining, using a second solver and based at least in part on the stored current operating state of the current system and a second description of technology or infrastructure of the system, an updated operating state of the system for a specified time horizon; and generating, a recommended operation or investment decision for the system for the specified time horizon.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 12 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within organizing human activity-commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: one or more processors; memory storing instructions that when executed by the one or more processors; and an output device…… in claims 1 and 12.”
Moreover, claims 1 and 12 recite receiving, transmitting, storing, and displaying/outputting data) are examples of insignificant extra-solution activity.
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1 and 12 implying that “….determining, using a first solver, a current operating state of the current system based on the input data and the first description of technology or infrastructure of the current system; storing the current operating state of the current system; determining, using a second solver and based at least in part on the stored current operating state of the current system and a second description of technology or infrastructure of the system, an updated operating state of the system for a specified time horizon; and generating, through an output device, a recommended operation or investment decision for the system for the specified time horizon..……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1 and 12 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-11 and 13-21 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1 and 12 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 12 include various elements that are not directed to the abstract idea. These elements include one or more processors; memory storing instructions that when executed by the one or more processors; and an output device.
Examiner asserts that one or more processors; memory storing instructions that when executed by the one or more processors; and an output device do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Moreover, claims 1 and 12 recite receiving, transmitting, storing, and displaying/outputting data) are examples of insignificant extra-solution activity.1
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components”.
In addition, Fig. 8 and specification (para [0068])2, of the specifications detail any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with one or more processors and memory are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.3 In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.4
Claims 2-11 and 13-21 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 12.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of memory storing instructions that when executed by the one or more processors, causes the one or more processors are a known techniques.5 Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 rejected under 35 U.S.C. 103 as being unpatentable over Sustaeta et al. (US Pub. No. 2009/0204267) in view of Nikolaos E. Koltsaklis, Myronas Giannakakis, Michael C. Georgiadis et al. (Optimal energy planning and scheduling of microgrids, Chemical Engineering Research and Design 131 (2018) 318–332).
Regarding claim 1, Sustaeta discloses an adaptive multiyear planning method for an energy system, microgrid or distributed energy resource (DER), the method comprising:
receiving, using one or more processors, at least one of user-specified or forecast driven input data (see Sustaeta, para [0062], wherein a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and/or a computer; para [0178], wherein a user interface 911 may allow a user to input setpoint 910, setup information 968, and other information, and in addition may render status and other information to the user, such as system conditions, operating mode, diagnostic information; and para [0156], wherein the data can be collected from a historical database, collected in situ for example from operation of the various machines, collected via various sensing devices, and generated via analyzing the aforementioned collected data. The generated data can also relate to future predicted states of the respective machines and/or with respect to clusters of the machines);
receiving, using the one or more processors, a first description of technology or infrastructure of a current system (see Sustaeta, para [0173], wherein obtained, from setup information 969 such as efficiency curves for the pump 904, motor 906, and drive 960 alone or in combination with such information derived from one or more of the sensors 924, 938, 940, 941, 942, 944, 946, 954, 954a, and/or 948; and para [0074], wherein a group of intelligent system components can dynamically re-configure based on the current system state or a predicted or possible future system state. For example, a dynamic re-configuration may enable the intelligent system components to more quickly or reliable detect and respond to a system disturbance or fault that may possible occur in the future);
determining, using a first solver, a current operating state of the current system based on the input data and the first description of technology or infrastructure of the system (see Sustaeta, para [0176], wherein linear programming solutions (i.e., first/second solver); paras [0095]-[0097], wherein given a current operating state for both the machinery and the process the subject invention can drive the machine(s) 160 to achieve a prescribed operating state at a certain time in the future. The predicted operating state(s) of the machine may be determined based on expected demand or workload or a probabilistic estimate of future workload or demand. Similarly, expected environment (e.g., temperature, pressure, vibration, information and possible expected damage information may be considered in establishing the predicted future state of the system. Undesirable future states of the system may be avoided or deferred through a suitable change in the control while achieving required operating objectives and optimizing established operational and business objectives; and para [0074], wherein a group of intelligent system components can dynamically re-configure based on the current system state or a predicted or possible future system state. For example, a dynamic re-configuration may enable the intelligent system components to more quickly or reliable detect and respond to a system disturbance or fault that may possible occur in the future);
storing the current operating state of the current system (see Sustaeta, para [0156], wherein the data can be collected from a historical database, collected in situ for example from operation of the various machines, collected via various sensing devices, and generated via analyzing the aforementioned collected data. The generated data can also relate to future predicted states of the respective machines and/or with respect to clusters of the machines);
determining, using (a dynamic programming) and based at least in part on the stored current operating state of the current system and a second description of technology or infrastructure of the system (see Sustaeta, para [0176], wherein dynamic programming (DP) (i.e., second solver); paras [0095]-[0097], wherein given a current operating state for both the machinery and the process the subject invention can drive the machine(s) 160 to achieve a prescribed operating state at a certain time in the future. The predicted operating state(s) of the machine may be determined based on expected demand or workload or a probabilistic estimate of future workload or demand. Similarly, expected environment (e.g., temperature, pressure, vibration, information and possible expected damage information may be considered in establishing the predicted future state of the system. Undesirable future states of the system may be avoided or deferred through a suitable change in the control while achieving required operating objectives and optimizing established operational and business objectives; and para [0074], wherein a group of intelligent system components can dynamically re-configure based on the current system state or a predicted or possible future system state. For example, a dynamic re-configuration may enable the intelligent system components to more quickly or reliable detect and respond to a system disturbance or fault that may possible occur in the future),
an updated operating state of the system for a specified time horizon (see Sustaeta, paras [0078]-[0079], wherein an agent or cluster will post a message or condition to the blackboard along with appropriate source and context information. 
A registry scheme requires distributed agents to periodically register information such their current operation, capabilities, capacities, and plans with a separate resource facility. Operating as a "yellow pages" this registry is available to other system agents who require additional facilities or capabilities to meet current requirements. For example, the registry may be used to establish a future configuration and operating scenario from a set of possible contingency plans that will provide a less disruptive or dangerous configuration in the event a recently detected weakened component should fail. The weakened component may have indicated its degraded state through a broadcast message as described above or by updating the local cluster register; and abstract, wherein provides for employing machine diagnostic and/or prognostic information in connection with optimizing an overall business operation over a time horizon); and
generating, through an output device, a recommended operation or investment decision for the system for the specified time horizon (see Sustaeta, para [0024], wherein a user interface for obtaining from a user; para [0063], wherein inference can be employed to identify a specific context or action, a system or component state or condition, or can generate a probability distribution over states, for example. The inference can be probabilistic that is, the computation of a probability distribution over states of interest based on a consideration of data and events and the combination of individual probabilities or certainties; para [0074], wherein the cost-benefit of taking no action may be analyzed. In addition, the probability of certain events, failures, environments, and cost impact may be evaluated in the context of uncertainty or probability. The resultant potential benefit from various prescribed actions is established in a probabilistic content or as a probability density value function. The resulting analysis and action planning provides a basis for prescribing an operational plan and series of decisions that will maximize system performance, business benefit, or mission success with the highest probability; paras [0122] and [0217], wherein additional parameters may include information such as expected failure rate and failure cost for different operating modes, machinery lifetime and capital replacement costs, and the impact on other connected machines and processes such as valves, piping, and other process machines; and abstract, wherein provides for employing machine diagnostic and/or prognostic information in connection with optimizing an overall business operation over a time horizon).
While Sustaeta discloses a first solver (see Sustaeta, para [0176], wherein linear programming solutions (i.e., first solver); dynamic programming (DP) (i.e., second solver).
Sustaeta et al. fails to explicitly disclose a second solver as claimed.
Analogous art Georgiadis discloses determining, using a second solver and based at least in part on the stored current operating state of the current system and a second description of technology or infrastructure of the system (see Georgiadis, abstract, wherein a mixed-integer linear programming (MILP) model whose objective function concerns the total cost minimization of the energy microgrid; pp 319-320, wherein determination of the optimal energy planning and scheduling of microgrids. 

    PNG
    media_image1.png
    918
    462
    media_image1.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sustaeta, regarding the method for dynamic multi-objective optimization of machine selection, integration and utilization, to have included determining, using a second solver and based at least in part on the stored current operating state of the current system and a second description of technology or infrastructure of the system because it would have facilitated improvement of efficiency and optimization. Sustaeta discloses adjustment it for the machine configuration conforming to a processing load at that time. Using the optimal energy planning and scheduling of microgrids of Georgiadis would achieve high resource use efficiency requires minimizing the amount of physical resources prepared.
Regarding claim 2, Sustaeta discloses the method of claim 1, wherein the recommended operation or investment decision includes at least one of an additional investment recommendation or one or more recommendations that will save cost associated with the system (see Sustaeta, para [0023], wherein allows a system operator to minimize or otherwise optimize the cost associated with pumping fluid, where for example, the cost per unit fluid pumped is minimized. Other performance characteristics may be optimized or accounted for in the optimization in order to select the desired operating point within the allowable range; para [0074], wherein the cost-benefit of taking no action may be analyzed. In addition, the probability of certain events, failures, environments, and cost impact may be evaluated in the context of uncertainty or probability. The resultant potential benefit from various prescribed actions is established in a probabilistic content or as a probability density value function. The resulting analysis and action planning provides a basis for prescribing an operational plan and series of decisions that will maximize system performance, business benefit, or mission success with the highest probability; and para [0122], wherein additional parameters may include information such as expected failure rate and failure cost for different operating modes, machinery lifetime and capital replacement costs, and the impact on other connected machines and processes such as valves, piping, and other process machines).
Regarding claim 3, Sustaeta discloses the method of claim 1, wherein the updated operating state of the system includes updated planning parameters (see Sustaeta, para [0217], wherein production facilities with available third party sources of energy can thus incorporate the financial parameters ( e.g., scheduling production runs during lower cost off peak energy windows, etc.) of their supply contracts to support make vs. buy decisions based at least in part on the production facilities predicted demand).
Regarding claim 4, Sustaeta discloses the method of claim 1, further comprising:
initializing the first solver using a timeseries of data generated from an artificial intelligence-enabled, statistical or deterministic forecast (see Sustaeta, para [0208], wherein analysis of time series data using non-linear signal processing tools such as Poincare' maps and Lyapunov spectrum techniques, and other mathematical, statistical, and/or analytical techniques; para [0084], wherein various artificial intelligence schemes/techniques/systems ( e.g., expert systems, neural networks); and para [0119], wherein deterministic forecast).
Regarding claim 5, Sustaeta discloses the method of claim 1, where the current operating state of the current system includes at least one of a dispatch of existing generation sources, operational costs or resilience metrics for the specified time horizon (see Sustaeta, abstract, wherein provide for optimized process performance according to one or more performance criteria, such as efficiency, component life expectancy, safety, emissions, noise, vibration, operational cost).
Regarding claim 6, Sustaeta discloses the method of claim 1, wherein the second solver determines at least one of new operations or investments into one or more new technologies to achieve a lower cost operation of the system or one or more improved resilience metrics for the system (see Sustaeta, para [0153], wherein the new machine could provide a far more optimum solution than continually running in a degraded condition and replacing individual components. The new replacement machine (e.g. a motor) could be automatically ordered and scheduled to swap out the older, high maintenance item. Optimization techniques that optimize the design and selection of components could be integrated with real-time dynamic optimization and integrated with internet based product information and ordering information to provide a superior level of process optimization as compared to conventional asset management schemes; and para [0217], wherein production facilities with available third party sources of energy can thus incorporate the financial parameters ( e.g., scheduling production runs during lower cost off peak energy windows, etc.) of their supply contracts to support make vs. buy decisions based at least in part on the production facilities predicted demand. The system can generate a set of potential scenarios and establish their potential benefit. The system can operate in a generative mode and sequentially establish new operating scenarios in a manner that progressively provide increased economic value and return on the investment).
Regarding claim 7, Sustaeta discloses the method of claim 1, wherein the method steps are repeated, and the time series data output in a first pass is representative of a next year through the specified time horizon (see Sustaeta, para [0157]-[0158], wherein the motorized system is operated according to a setpoint and/or the diagnostics data generated. The provision of the diagnostics data may comprise, for example, obtaining a frequency spectrum of the measured attribute and analyzing the frequency spectrum in order to detect faults, component wear or degradation, or other adverse condition in the motorized system, whether actual or anticipated. The diagnosis may further comprise analyzing the amplitude of a first spectral component of the frequency spectrum at a first frequency; para [0208], wherein analysis of time series data using non-linear signal processing tools; para [0221], wherein profit optimization component 2106 can also employ look ahead key performance indicators (KPIs) associated with a process or an enterprise's month-end or year-end goals to maximize profits. Additionally, profit optimization component 2106 can analyze historical opportunity costs as well as profit velocity (e.g., how fast a certain profit can be made and how soon it can be made) in order to learn how to drive future decision making; and para [0065], wherein the invention can be applied over a time horizon wherein time is factored into a utility-based diagnosis and/or prognosis in connection with the subject invention. For example, value of information, states, actions, inactions can vary as a function of time and such value densities can be considered in connection with diagnostics and/or prognostics in connection with the subject invention).
Regarding claim 8, Sustaeta discloses the method of claim 1, wherein forecast driven input data is obtained using one or more of artificial intelligence, machine learning, statistical or deterministic models (see Sustaeta, para [0208], wherein analysis of time series data using non-linear signal processing tools such as Poincare' maps and Lyapunov spectrum techniques, and other mathematical, statistical, and/or analytical techniques; para [0084], wherein various artificial intelligence schemes/techniques/systems ( e.g., expert systems, neural networks); and para [0119], wherein deterministic forecast).
Regarding claim 9, Sustaeta discloses the method of claim 1, wherein the first and second solvers solve a linear program with one or more objectives, wherein the one or more objectives are minimized by the first and second solvers over the specified time horizon, subject to one or more constraints that includes at least an energy balance (see Sustaeta, paras [0028] and [0175]-[0176], wherein linear programming solutions (i.e., first/second solver); para [0122], wherein if the operating objective is to minimize energy cost per gallon pumped then the objective function will include flow information, cost per kWh, and motor drive power consumed. Dynamic changes can be made to both the motor speed and drive internal parameters to optimize the cost per gallon pumped subject to previously defined process constraints; para [0216], wherein energy optimization component 2104 can create the production facility's energy-demand model by leveraging powerful optimization or predictive engines. From the created energy-demand model, sub-models of production can be developed in order to determine, at user defined time horizons, predicted energy demands based at least in part on current and prospective operating objectives. Further, energy optimization component 2104 can integrate the developed energy-supply and energy-demand models to produce an energy optimization model. The integration of the developed energy-supply and energy-demand models can be integrated using a modeling framework to solve economic supply optima and expose the most cost-effective energy-generating assets available to meet predicted demand. The adaptive modeling component can continually assess the impact of historical decisions and use this information to generate model structure or parameter changes, to establish causal relationships that can exist in the model, to improve the stochastic measures assigned to outcomes, or to generate additional rules or heuristics for future economic analysis and decision making functions; paras [0218]-[0219], wherein the value of utilizing energy optimization component 2104, previously described, is to meet a production facility's energy demand at the lowest possible cost while achieving production objectives and balancing environmental emissions. Understanding the impact of energy usage at production facilities dispersed around the world must necessarily go beyond anecdotal analysis of past performance, and real-time consumption monitoring generally only allows for reactive decision making to curtail the cost of energy. Additionally, manufacturers often find themselves rushing to meet energy demands from production by sourcing energy without full knowledge of the economic impact to the organization's profitability. The environmental effects caused by surges in energy production are also typically known after the fact, risking emissions violations and possibly tarnishing the organization's corporate image with local communities, while the true cost to operations is only known once the financial books close well after the end of the fiscal month).
Sustaeta et al. fails to explicitly disclose second solvers solve a linear program with one or more objectives, a sum of energy demand, plus energy consumed, plus energy sold from the system, with a sum of energy produced by the system plus energy purchased for the system.
Analogous art Georgiadis discloses second solvers solve a linear program with one or more objectives, a linear program with one or more objectives, an energy balance that is a sum of energy demand, plus energy consumed, plus energy sold from the system, with a sum of energy produced by the system plus energy purchased for the system (see Georgiadis, the problem to be solved is formulated as a mixed-integer linear programming (MILP) model whose objective function concerns the total cost minimization of the energy microgrid. The energy generating units to be installed consist of technologies using fuel (natural gas) as a raw material (microturbines, fuel cells etc.); and page 322, wherein

    PNG
    media_image2.png
    832
    446
    media_image2.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sustaeta, regarding the method for dynamic multi-objective optimization of machine selection, integration and utilization, to have included a linear program with one or more objectives, an energy balance that is a sum of energy demand, plus energy consumed, plus energy sold from the system, with a sum of energy produced by the system plus energy purchased for the system because it would have facilitated improvement of efficiency and optimization. Sustaeta discloses adjustment it for the machine configuration conforming to a processing load at that time. Using the optimal energy planning and scheduling of microgrids of Georgiadis would achieve high resource use efficiency requires minimizing the amount of physical resources prepared.
Regarding claim 10, Sustaeta discloses the method of claim 9, wherein the one or more objectives include at least one of costs, emissions or reliability of the system (see Sustaeta, para [0175], wherein linear programming solutions (i.e., first/second solver); para [0122], wherein if the operating objective is to minimize energy cost per gallon pumped then the objective function will include flow information, cost per kWh, and motor drive power consumed. Dynamic changes can be made to both the motor speed and drive internal parameters to optimize the cost per gallon pumped subject to previously defined process constraints).
Regarding claim 11, Sustaeta discloses the method of claim 9, wherein the one or more constraints includes one or more of reliability, storage, regulatory, financial, operating, power or climate constraints for the system (see Sustaeta, para [0120], wherein embedding operational objectives and plant performance metrics into an automated decision-making system can permit a high degree of machinery reliability and avoid the unexpected process failures that impact quality and reduce yields; para [0217], wherein the goal of energy optimization component 2104 is to provide timely visibility into the most cost-effective source of energy to meet the predicted demand from production, while ensuring full environmental compliance; para [0216], wherein the probabilistic component can, for example, maximize the certainty of achieving a level of economic benefit or financial return on an investment; para [0019], wherein predicted operating state(s) of the machine may be determined based on expected demand or workload or a probabilistic estimate of future workload or demand; para [0022], wherein the invention can be employed to control the pumping system so as to minimize power consumed by the system, within tolerance(s) of the allowable range about the process setpoint; and para [0220], wherein energy optimization component 2104 can be employed in campus energy management where visualizations of how many people will be in particular buildings, weather forecasting, etc., can provide rich insights into what future energy consumption will look like).
Regarding claims 12-21 are rejected based upon the same rationale as the rejection of claims 1-10, respectively, since they are the apparatus for energy systems claims corresponding to the method claims. Claim 18 recites additional feature memory storing instructions that when executed by the one or more processors (see Sustaeta, para [0236], wherein Fig. 22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        12/7/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data, and outputting," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)).
        
        2 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in the Fig. 1 and specification (Fig. 8 and specification (para [0068])). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, transmitting, and storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        3 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        4 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        5 Sustaeta et al. (US Pub. No. 2009/0204267) discloses a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and/or a computer. The data can be collected from a historical database, collected in situ for example from operation of the various machines, collected via various sensing devices, and generated via analyzing the aforementioned collected data. The generated data can also relate to future predicted states of the respective machines and/or with respect to clusters of the machines. a group of intelligent system components can dynamically re-configure based on the current system state or a predicted or possible future system state. For example, a dynamic re-configuration may enable the intelligent system components to more quickly or reliable detect and respond to a system disturbance or fault that may possible occur in the future. given a current operating state for both the machinery and the process the subject invention can drive the machine(s) 160 to achieve a prescribed operating state at a certain time in the future. The predicted operating state(s) of the machine may be determined based on expected demand or workload or a probabilistic estimate of future workload or demand.  (see paras [0062], [0156], [0173], and [0095]-[0097]).